DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remark entered on July 14, 2022.
Claims 1 & 3-22 are pending in the instant application.
Claims 1 & 20-22 are amended.
Claim 2 is cancelled.

Response to Arguments
Applicant's remarks filed 07/14/2022, pages 7-9, regarding the rejection of claim 1, and similarly claims 20-22 have been fully considered and are moot upon further consideration and a new ground(s) of rejection made under 35 U.S.C. § 103 as being unpatentable over Hannuksela (US 2015/0103927 A1) (hereinafter Hannuksela1) in view of Hannuksela (US 2003/0142751 A1) (hereinafter Hannuksela2) as outlined below.
In response to Applicant’s remark that Examiner’s previously-cited references do not show the Applicant’s newly-recited claim limitations, the Examiner directs Applicant’s attention to the rejection of claims 1 & 20-22 below, where Applicant’s newly-recited claim limitations are addressed by Hannuksela2 and are rejected for the reasons outlined below. 

Applicant’s remarks filed 07/14/2022, page 9, with respect to the rejection of claims 3-19 under 35 USC 103 have been fully considered, but they are not persuasive.
Applicant relies on the patentability of the claims from which these claims depend to traverse the rejection without prejudice to any further basis for patentability of these claims based on the additional elements recited. 
 Examiner cannot concur with the Applicant because the combination of Hannuksela1 and Hannuksela2 teach independent claim 1 as outlined below. Thus, claims 3-19 are also rejected for the similar reasons as outlined below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 & 3-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claims 1 & 20-22, the claims newly recite, “that the second layer information of the alpha layer is used for coding the base layer.” While Applicant asserts that paragraph [0229] provides support for such an amendment, Applicant’s Specification omits specific details regarding structure that describe in detail sufficient to specifically carry out the functions, “that the second layer information of the alpha layer is used for coding the base layer.” 
It should be noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
Therefore, the claims are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement and reciting new matter. Furthermore, dependent claims 3-19 fall accordingly.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, 10-11 & 18-22  are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela (US 2015/0103927 A1) (hereinafter Hannuksela1) in view of Hannuksela (US 2003/0142751 A1) (hereinafter Hannuksela2).

Regarding claim 1, Hannuksela1 discloses a method of video processing [Abstract, method for video encoding], comprising:
determining, for a conversion between a video comprising a plurality of pictures and a bitstream of the video, first layer information which is utilized in a first process performed on a first layer of each picture [Paragraphs [0324]-[0348], scalable video coding includes pictures stored in DPB of base layer marked as used for reference utilizing block level syntax, as first layer information];
determining, second layer information which is utilized in a second process performed on a second layer of each picture [Paragraphs [0324]-[0348], scalable video coding includes pictures stored in DPB of base layer marked as used for reference utilizing block level syntax, then upsampled for reference picture lists in interlayer prediction, becoming second layer information]; and
performing the conversion for the second layer based on the first layer information and the second layer information [Paragraphs [0324]-[0348], Enhancement layer pictures are coded, wherein enhancement layer pictures utilize upsampled base layer merge candidates, as second layer information, in turn are based on base layer merge candidates as first layer information].
	wherein the first layer is a base layer corresponding to a color channel of the plurality of pictures, the second layer is an alpha layer corresponding to a degree of transparency of the plurality of pictures [Paragraphs [0192] & [0346], Base layer pictures coded at lower bit-depth per luma and/or chroma samples, as color channel, and depth enhancement layers providing layers with alpha pictures, specifying the transparency level of the samples].
	However, Hannuksela1 does not explicitly disclose that the second layer information of the alpha layer is used for coding the base layer.
	Hannuksela2 teaches that the second layer information of the alpha layer is used for coding the base layer [Paragraphs [0041]-[0047], second layer opacity value, as second layer information of alpha layer, determines the base layer opacity value, and the base layer is coded in the video sequence, therefore second layer opacity value is used in coding base layer].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Hannuksela1 to integrate the alpha/opacity value in the enhancement layer in Hannuksela2, to implement and alleviate complexity of scene transitions and allows a scene transition to be coded in a video sequence such that it comprises essential information about the different scenes and their processing during the scene transition, enabling the decoding of the scene transition in a decoder based merely on the information comprised by said video sequence (Hannuksela2, Paragraph [0015]-[0021]).
	
Regarding claim 3, Hannuksela1 and Hannuksela2 disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Hannuksela1 further discloses wherein the first layer information includes first block information of a first block in the first layer [Paragraphs [0324]-[0348], scalable video coding includes pictures stored in DPB of base layer marked as used for reference utilizing block level syntax, including reference picture indexes being first block information, as first layer information].

Regarding claim 6, Hannuksela1 and Hannuksela2 disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Hannuksela1 further discloses wherein the first block information is used as a predictor for coding second block information of a second block in the second layer [Paragraphs [0324]-[0348], scalable video coding includes pictures stored in DPB of base layer marked as used for reference utilizing block level syntax, then upsampled for reference picture lists in interlayer prediction, becoming second layer information]. 

Regarding claim 8, Hannuksela1 and Hannuksela2 disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Hannuksela1 further discloses further comprising determining prediction information based on a portion of the first layer information associated with a luma component of the first layer [Paragraphs [0256] & [0324]-[0348], coordinates of a block to which the motion parameters and/or motion information applies, e.g. coordinates of the top-left sample of the block in luma sample units; extents (e.g. a width and a height) of a block to which the motion parameters and/or motion information applies]; and wherein the second layer information is determined based on the prediction information [Paragraphs [0324]-[0348], scalable video coding includes pictures stored in DPB of base layer marked as used for reference utilizing block level syntax, then upsampled for reference picture lists in interlayer prediction as prediction information, becoming second layer information].

Regarding claim 10, Hannuksela1 and Hannuksela2 disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Hannuksela1 further discloses wherein the first layer information includes at least one of the following: intra-prediction mode information, motion information, a motion candidate index, or partition information for block structures of the first process and the second process [Paragraphs [0324]-[0348], scalable video coding includes pictures stored in DPB of base layer marked as used for reference utilizing block level syntax, including reference picture indexes, base layer merge candidates, as being motion information for the first layer information].

Regarding claim 11, Hannuksela1 and Hannuksela2 disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Hannuksela1 further discloses further comprising: a second block in the second layer is reconstructed based on samples of at least a first block in the first layer [Paragraphs [0324]-[0348] & [0358], Enhancement layer pictures are coded, wherein enhancement layer pictures utilize upsampled base layer merge candidates, only the high-level syntax has been modified (compared to that of HEVC) so that reconstructed pictures (upsampled if necessary) from a reference layer of the same access unit can be used as the reference pictures for coding the current enhancement layer picture, where a reconstructed/decoded block of samples is used as prediction source].

Regarding claim 18, Hannuksela1 and Hannuksela2 disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Hannuksela1 further discloses wherein the conversion includes encoding the video into the bitstream [Paragraphs [0457], Fig. 5, pictures encoded into a bitstream].

Regarding claim 19, Hannuksela1 and Hannuksela2 disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Hannuksela1 further discloses wherein the conversion includes decoding the video from the bitstream [Paragraphs [0458], Fig. 6, pictures decoded from a bitstream].

Regarding claim 20, claim 20 is drawn to the apparatus using/performing the same method as claimed in claim 1. Therefore claim 20 corresponds to method claim 1 and is rejected for the same reasons of obvious as used above.
Furthermore, Hannuksela1 discloses an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to execute the method according to claim 1 [Paragraphs [0537]-[0542], Processor may be a general-purpose processor or digital signal processor, executing software modules stored on computer readable storage media including RAM, EPROM, EEPROM, hard disks, etc.].

Regarding claim 21, non-transitory computer-readable recording medium claim 21 corresponds to the same method as claimed in claim 1, and therefore is also rejected for the same reasons of obviousness as listed above.
Furthermore, Hannuksela1 discloses of a non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus according to claim 1 [Paragraphs [0112], [0163] & [0537]-[0542], computer readable storage media including RAM, EPROM, EEPROM, hard disks, etc., wherein coded video data/sequences concatenated into a bitstream are stored in mass memory].

Regarding claim 22, non-transitory computer-readable recording medium claim 22 storing instructions corresponds to the same method as claimed in claim 1, and therefore is also rejected for the same reasons of obviousness as listed above.
Furthermore, Hannuksela1 discloses of a non-transitory computer-readable storage medium storing instructions that cause a processor to execute the method according to claim 1 [Paragraphs [0537]-[0542], Processor may be a general-purpose processor or digital signal processor, executing software modules stored on computer readable storage media including RAM, EPROM, EEPROM, hard disks, etc.].

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela (US 2015/0103927 A1) (hereinafter Hannuksela1) and Hannuksela (US 2003/0142751 A1) (hereinafter Hannuksela2) in view of Kim et al. (US 2014/0092985 A1) (hereinafter Kim).

Regarding claim 4, Hannuksela1 and Hannuksela2 disclose the method of claim 3, and are analyzed as previously discussed with respect to the claim.
Furthermore, Hannuksela1 further discloses of further comprising determining a context modeling for context-based adaptive binary arithmetic coding (CABAC) based on the first block information [Paragraphs [0174], [0234] & [0324]-[0348], CABAC is utilized to code the reference indexes, wherein CABAC provides estimates of conditional probabilities of coding symbols utilizing context models].
However, Hannuksela1 and Hannuksela2 do not explicitly disclose wherein the context modeling based on the first block information is used for coding a second block in the second layer.
Kim teaches wherein the context modeling based on the first block information is used for coding a second block in the second layer [Paragraphs [0118], For example, a CABAC initialization flag which indicates which table to use the CABAC technique may further be used to represent the initialization value. Referring to FIG. 31, for example, the initValue may be explicitly transmitted with each picture and/or slice. For example, at the decoder, for the enhancement layer, the same initValue tables in base layer may be reused. For example, at the decoder, for the base layer, the context model is initialized according to the method in HEVC. Referring to FIG. 32, at the decoder, for the enhancement layer, each context model corresponding to an I_SLICE may be initialized using the same table as used for an I_SLICE in the base layer].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Hannuksela1 to integrate the context modeling techniques for enhancement layer in Kim, for the number of the “initValue” table to be used in the decoder may be signaled, and in this manner, the initValue tables are already stored in the decoder and results in a reduction of data being included in the bitstream (Kim, Paragraph [0118]).

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela (US 2015/0103927 A1) (hereinafter Hannuksela1) and Hannuksela (US 2003/0142751 A1) (hereinafter Hannuksela2) in view of Deng et al. (US 2014/0192880 A1) (hereinafter Deng).

Regarding claim 5, Hannuksela1 and Hannuksela2 disclose the method of claim 3, and are analyzed as previously discussed with respect to the claim.
However, Hannuksela1 and Hannuksela2 do not explicitly disclose the particulars of claim 5.
Deng teaches wherein second block information of a second block in the second layer is inherited from the first block information and the second block information is excluded in the bitstream [Paragraphs [0032]-[0033], [0039]-[0042] & [0060]-[0063], Enhancement layer may use inherited motion data to perform motion compensation].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Hannuksela1 to integrate the inheritance in Deng, for various inter-layer motion data inheritance schemes may be used to increase scalable video coding efficiency and/or flexibility in scalable video coding systems (Deng, Paragraph [0023]).

Claims 7 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela (US 2015/0103927 A1) (hereinafter Hannuksela1) and Hannuksela (US 2003/0142751 A1) (hereinafter Hannuksela2) in view of Lee et al. (US 2008/0080620 A1) (hereinafter Lee).

Regarding claim 7, Hannuksela1 and Hannuksela2 disclose the method of claim 3, and are analyzed as previously discussed with respect to the claim.
However, Hannuksela1 and Hannuksela2 does not explicitly disclose the particulars of claim 7.
Lee teaches wherein the first block information is used for coding a second block in the second layer, and wherein the first block has a same top-left position and a same size with those of the second block [Paragraph [0041], Top left position block has same size at same respective positions in each FGS layer].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Hannuksela1 to integrate the FGS features in Lee, to improve quality or bit rate of one frame and improve entropy coding efficiency of video data that includes a plurality of quality layers (Lee, Paragraph [0008]-[0013]).

Regarding claim 12, Hannuksela1 and Hannuksela2 disclose the method of claim 11, and are analyzed as previously discussed with respect to the claim.
However, Hannuksela1 and Hannuksela2 do not explicitly disclose the particulars of claim 12.
Lee teaches wherein the first block has a same top-left position and a same size with those of the second block or neighboring blocks around the first block [Paragraph [0041], Top left position block has same size at same respective positions in each FGS layer].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Hannuksela1 to integrate the FGS features in Lee, to improve quality or bit rate of one frame and improve entropy coding efficiency of video data that includes a plurality of quality layers (Lee, Paragraph [0008]-[0013]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela (US 2015/0103927 A1) (hereinafter Hannuksela1) and Hannuksela (US 2003/0142751 A1) (hereinafter Hannuksela2) in view of Ye et al. (US 2015/0098510 A1) (hereinafter Ye).

Regarding claim 9, Hannuksela1 and Hannuksela2 disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Hannuksela1 further discloses of further comprising: determining prediction information based on a portion of the first layer information associated with a luma component of the first layer [Paragraphs [0256] & [0324]-[0348], coordinates of a block to which the motion parameters and/or motion information applies, e.g. coordinates of the top-left sample of the block in luma sample units; extents (e.g. a width and a height) of a block to which the motion parameters and/or motion information applies]; and wherein the second layer information is determined based on the prediction information [Paragraphs [0324]-[0348], scalable video coding includes pictures stored in DPB of base layer marked as used for reference utilizing block level syntax, then upsampled for reference picture lists in interlayer prediction as prediction information, becoming second layer information].
However, Hannuksela1 and Hannuksela2 do not explicitly disclose performing a bit depth alignment on a plurality of samples of the first layer to determine bit aligned sample information as the first layer information. 
	Ye teaches performing a bit depth alignment on a plurality of samples of the first layer to determine bit aligned sample information as the first layer information [Paragraphs [0102]-[0104], bit-depths of color components may be aligned].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Hannuksela1 to integrate the bit alignment features in Ye, to make feasible the conversion of one color space to another so a cross-color component model can be applied (Ye, Paragraph [0007]).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela (US 2015/0103927 A1) (hereinafter Hannuksela) and Hannuksela (US 2003/0142751 A1) (hereinafter Hannuksela2) in view of Sato (US 2015/0222913 A1) (hereinafter Sato).

Regarding claim 13, Hannuksela1 and Hannuksela2 disclose the method of claim 11, and is analyzed as previously discussed with respect to the claim.
However, Hannuksela1 and Hannuksela2 do not explicitly disclose the particulars of claim 13.
Sato teaches wherein the second block is reconstructed by performing a bitwise operation on the first block [Paragraphs [0101]-[0116], Fig. 7, Conversion of base layer gamut to enhancement layer gamut for a block using bit shifting, as bitwise operation].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Hannuksela1 to integrate the bit shift and gain offset method features in Sato, to convert the gamut of the decoded image of the base layer into the gamut of the enhancement layer (Sato, Paragraph [0014]).

Regarding claim 14, Hannuksela1, Hannuksela2, and Sato disclose the method of claim 13, and are analyzed as previously discussed with respect to the claim.
Furthermore, Sato teaches wherein the bitwise operation is denoted by C = R*a+b; where C is a sample of the second block, and R is a sample of the first block, a and b are constant [Paragraphs [0101]-[0116], Fig. 7, Y 2020 =g 1 ·Y 709 +o 1, as bitwise operation, wherein Y709 is R sample, Y2020 is C sample, g1 and o1 are constants].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Hannuksela1 to integrate the bit shift and gain offset method features in Sato, to convert the gamut of the decoded image of the base layer into the gamut of the enhancement layer (Sato, Paragraph [0014]).

Regarding claim 15, Hannuksela1, Hannuksela2, and Sato disclose the method of claim 13, and are analyzed as previously discussed with respect to the claim.
Furthermore, Sato teaches wherein the bitwise operation is denoted by C = (R << a) +b or by C=(R>> a) +b; where C is a sample of the second block, and R is a sample of the first block, a and b are constant Paragraphs [0101]-[0116], Fig. 7, Y 2020 = Y 2020 =Y 709<<2+o1, as bitwise operation, wherein Y709 is R sample, Y2020 is C sample, g1 and o1 are constants, and ].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Hannuksela1 to integrate the bit shift and gain offset method features in Sato, to convert the gamut of the decoded image of the base layer into the gamut of the enhancement layer (Sato, Paragraph [0014]).

Claims 16-17 is rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela (US 2015/0103927 A1) (hereinafter Hannuksela1) and Hannuksela (US 2003/0142751 A1) (hereinafter Hannuksela2) in view of Chuang et al. (US 2016/0234499 A1) (hereinafter Chuang).

Regarding claim 16, Hannuksela1 and Hannuksela2 disclose the method of claim 11, and are analyzed as previously discussed with respect to the claim.
However, Hannuksela1 and Hannuksela2 do not explicitly disclose the particulars of claim 16.
Chuang teaches of further comprising: wherein the first block is denoted by the samples before performing a loop filtering process or by the samples after performing a loop filtering process [Paragraphs [0038], SAO or ALF is applied to the texture of the base layer before the texture of the Base layer is re-sampled].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Hannuksela1 to integrate the loop filtering features in Chuang, to improve picture quality through an adaptive filter to the texture of the BL before the texture of the BL is re-sampled (Chuang, Paragraph [0038]).

Regarding claim 17, Hannuksela1, Hannuksela2 and Chuang disclose the method of claim 16, and are analyzed as previously discussed with respect to the claim.
Furthermore, Chuang teaches wherein the loop filtering process includes at least one of sample adaptive offset (SAO), adaptive loop filter (ALF) or deblocking filters [Paragraphs [0038], SAO or ALF is applied to the texture of the base layer before the texture of the Base layer is re-sampled].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Hannuksela1 to integrate the loop filtering features in Chuang, to improve picture quality through an adaptive filter to the texture of the BL before the texture of the BL is re-sampled (Chuang, Paragraph [0038]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487